DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
In regards to claims 1-9, the cited prior art of record does not teach or suggest an apparatus with over other claim features “a sync circuit for generating a synchronization signal (SYNC) based on a voltage over the main control switch, wherein the switch mode power converter is adapted to deliver a triangular current waveform which cycles between upper and lower threshold currents, and wherein the pulse width modulation controller is adapted to delay the start of each of the pulses until a predetermined point within the triangular current waveform, wherein the synchronization signal is used to identify the predetermined point within the triangular current waveform.” as recited in claim 1.
In regards to claims 10-15, the cited prior art of record does not teach or suggest an apparatus with over other claim features “generating a synchronization signal (SYNC) based on a voltage over the main control switch; operating a pulse width modulation controller for providing a pulse width modulation control signal to the lighting control switch for controlling dimming of the solid state lighting arrangement, the pulse width modulation control signal having a predetermined frequency and period and comprising pulses during which the lighting unit is activated; and wherein the switch mode power converter is controlled independently of the pulse width modulation control signal and wherein the method further comprises: delaying the start of each of the pulses until a predetermined point within the triangular current waveform, wherein the synchronization signal is used to identify the predetermined point within the triangular current waveform.” as recited in claim 10.

The primary reason of allowance of the claims is improvement with generating a synchronization signal (SYNC) based on a voltage over the main control switch; operating a pulse width modulation controller for providing a pulse width modulation control signal to the lighting control switch for controlling dimming of the solid state lighting arrangement, the pulse width modulation control signal having a predetermined frequency and period and comprising pulses during which the lighting unit is activated; and wherein the switch mode power converter is controlled independently of the pulse width modulation control signal and wherein the method further comprises: delaying the start of each of the pulses until a predetermined point within the triangular current waveform, wherein the synchronization signal is used to identify the predetermined point within the triangular current waveform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844